Name: 89/79/EEC: Commission Decision of 13 January 1989 on improving the efficiency of agricultural structures in Italy (Calabria) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural structures and production
 Date Published: 1989-02-01

 Avis juridique important|31989D007989/79/EEC: Commission Decision of 13 January 1989 on improving the efficiency of agricultural structures in Italy (Calabria) pursuant to Council Regulation (EEC) No 797/85 (only the Italian text is authentic) Official Journal L 030 , 01/02/1989 P. 0078 - 0078*****COMMISSION DECISION of 13 January 1989 on improving the efficiency of agricultural structures in Italy (Calabria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (89/79/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, on 19 September 1988 the Italian Government forwarded the provisions implementing Regulation (EEC) No 797/85 in Calabria, contained in the Regional Law of 1 March 1988, as amended by Decision No 400 of 27 July 1988; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions implementing Regulation (EEC) No 797/85 in Calabria, contained in the Regional Law of 1 March 1988, as amended by Decision No 400 of 27 July 1988, satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 13 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.